 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                    ***
 7    KIMBERLY WILSON,                                      Case No. 2:18-cv-02153-RFB-GWF
                                         Plaintiff,
 8           v.
                                                                          ORDER
 9    LOGISTICARE SOLUTIONS, LLC.,
10                                        Defendant.
11

12          On November 8, 2018 Plaintiff filed the instant lawsuit alleging discrimination based on
13   race, relation, and hostile work environment claims. On January 18, 2019 the Court granted
14   Plaintiff’s Motion for Extension of Time for Service (ECF No. 6) and Motion to Withdraw as
15   Attorney (ECF No. 7). See Order (ECF No. 10). The Order extended the time in which Plaintiff
16   had to serve her Complaint until May 8, 2019. To date, Plaintiff has failed to file her Proof of
17   Service as to Logisticare Solutions, LLC, in accordance with Fed. R. Civ. P. 4(m) and Local Rule
18   4-1 and 5-1.
19          Fed. R. Civ. P. 4(m) provides that “if a defendant is not served within 90 days after the
20   complaint is filed, the court… must dismiss the action without prejudice against that defendant or
21   order that service be made within a specific time.” This action was filed approximately 203 days
22   ago yet Defendant has not been served. Thus, Plaintiff is in violation of the Fed. R. Civ. P. 4(m).
23   Accordingly,
24   ...
25   ...
26   ...
27   ...
28   ...
                                                       1
 1          IT IS HEREBY ORDERED that a dismissal of this action will be recommended unless

 2   Plaintiff files the requisite proof of service on the above-named party by June 28, 2019. Failure

 3   to comply with this Order will result in a recommendation of dismissal to the district court judge.

 4          Dated this 30th day of May, 2019.

 5

 6
                                                          GEORGE FOLEY, JR.
 7                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
